DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10,569,007. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 24 of the aforementioned patent clearly anticipates claim 1 of the instant invention.  The examiner considers “machine” as recited in claim 24 of the patent to be a system of components and therefore anticipates “system” as recited in claim 1 of the instant application. 
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,926,018. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the aforementioned patent anticipates claims 1 and 2.  The examiner considers an “electrically sensitive component” as recited in claim 11 of the patent to anticipate an “electrical component” since the scope of an “electrically sensitive component” encompasses all components that can be influenced by electricity which would include a component that is designed to receive electricity (i.e., “electrical component”).
Claims 1-9 and 13-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 20, and 21 of U.S. Patent No. 11,116,067 corresponding as listed in the table below. Although the claims at issue are not identical, the claims of the aforementioned patent clearly anticipated the corresponding claims of the instant application.
Instant Application
Patent 11,116,067
1
1
2
2
3
3
4
4
5
5
6
6
7
1
8
7
9
8
13
9
14
10
15
11
16
20
17
21
18
20


Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claims 10-12, Han et al (2003/0195453) teaches a renal failure therapy system as seen in Figure 1 comprising: a dialyzer (28, paragraph 44); a blood circuit (12, paragraph 43) in fluid communication with the dialyzer; a dialysis fluid circuit in fluid communication with the dialyzer (not shown but inherent as demonstrated by fluid circuit 30 of Hansson as discussed above).  Han further teaches that an electrical bypass connection 35 exists between the lines 14 and 16 of the blood circuit (paragraphs 49-51).  
However, Han fails to specifically teach that the only electrical path to ground is via used dialysis fluid traveling through a renal failure therapy machine to earth ground, or that the bypass connection 35 electrically bypasses at least one electrical component in the at least a portion of the dialysis fluid circuit of the electrically floating fluid pathway.  
Additionally, claims 10-12 are not subject to the double patenting rejections above.
Relevant to claim 16 (subject to the double patenting rejection as seen above), Hansson (2013/0319920) teaches renal failure therapy system as seen in Figures 1 and 2a comprising: a dialyzer (10, paragraphs 2 and 47); a blood circuit (20, paragraph 47) in fluid communication with the dialyzer; a dialysis fluid circuit (30, paragraph 48) in fluid communication with the dialyzer; an electrically floating fluid pathway comprising at least a portion of the dialysis fluid circuit, wherein the only electrical path to ground is via used dialysis fluid traveling through a renal failure therapy machine to earth ground (via sink 32 paragraph 49), and wherein at least one electrical component (40) in the at a least portion of the dialysis fluid circuit of the electrically floating fluid pathway is electrically insulated (paragraph 50 teaches that the component 40 is a peristaltic pump that can electrically isolate sections 51 and 53, and is therefore considered an electrically insulated device since it prevents current from traveling through it); and a structure (60) for testing whether the electrically floating fluid pathway has been compromised via an undesired electrical connection to ground (paragraphs 62-63), wherein the structure includes a generator selected from the group consisting of a current generator and a voltage generator (paragraph 61 teaches a voltage generator is included in 60), and a meter selected from the group consisting of a voltage meter and a current meter (61, paragraph 61), and wherein the system is programmed to use (i) the generator to set a limit and (ii) the meter to determine if the limit has been reached (paragraph 63).  However, Hansson fails to teach that the meter is placed in electrical communication with first and second bypasses shunting current away from the component 40.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836